Marian F. Penix, Judge, dissenting. While I recognize a decision of the Workers’ Compensation Commission has the same effect as ajury verdict, I cannot agree there is substantial evidence to support a finding the claimant suffered a compensable injury on or around March 1,1978. There is no evidence to support the claimant’s contention she ever reported a back injury to her employer, to the plant nurse, or to fellow workers. There is no basis in the record for the finding the claimant suffered an injury arising out of and in the course of her employment on March 1,1978. While it is not necessary for a claimant to point with absolute certainty to a specific time of injury, the claimant must still point to some injury or incident. The testimony of Dr. Irwin indicates the claimant has a developmental arthritic problem and that her job could have aggravated this condition resulting in her back problems. To make an award for the aggravation of a pre-existing condition, however, there must be a ‘ ‘reasonably clear history’ ’ of some injury or occurrence. Green v. Lion Oil Co., 215 Ark. 305, 220 S. W. 2d 409 (1949); Tri-State Construction Co. v. Worthen, 224 Ark. 418, 274 S.W. 2d 352 (1955). More is required than a doctor’s opinion, based upon the facts as related to him by the claimant, to show the aggravation of a pre-existing condition. It is necessary to show some incident which precipitates the aggravation. Furthermore, the claimant never alleged an injury occurred on March 1, 1978. The claim for benefits alleged the injury occurred in September of 1977. The Workers’ Compensation Commission had no evidence on which to date the injury as occurring on March 1, 1978. I find there to be no substantial evidence to support the award. I would reverse and dismiss the claim. Therefore, I respectfully dissent.